DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application was filed on 05/16/2019.

This is a Non-Final First Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0037]: “…will prepare food at 251…” (emphasis added).  “251” should read “241”.
Paragraph [0037]: “At 252, the food order…” (emphasis added).  “252” should read “242”.
Paragraph [0037]: “…printed off at 253…” (emphasis added).  “253 should read “243”.
Paragraph [0038]: “…staging area at 254…” (emphasis added).  “254” should read “244”.
Paragraph [0038]: “…devices 130, at 255…” (emphasis added).  “255” should read “245”.
Paragraph [0038]: “…for delivery at 256…” (emphasis added).  “256” should read “246”.
Paragraph [0040]: “…device platform 160…” (emphasis added).  “160” should read “260”.
Appropriate correction is required.

Claim Objections
Claims 17 and 18 are objected to for ambiguous claim language.
	Regarding Claim 17, as currently presented, the following limitations are ambiguous.
The method of claim 13, wherein obtaining further includes acquiring the order as one of: a pre-staged order that was provided by the customer before the customer arrived at the pump, a pump order that is entered into a pump interface of the pump by the customer, a mobile order that is entered into a mobile application interface of a mobile application on a customer- operated device, and a vehicle order that is entered into a vehicle interface of a vehicle when the customer is while the pump or entered prior to the customer arriving at the pump.
	As currently presented, the “and”, when read in combination with the limitations modified (e.g., “a pre-staged order”, “a pump order”, “a mobile order”, “a vehicle order”), would result in incompatible combinations.  The resulting “and” combination, of all the listed elements, would be impossible.
	Therefore, for the purposes of examination, Examiner interprets “and” to be “or”, wherein the resulting “acquiring the order” includes only one of the enumerated conditions.

	Regarding Claim 18, as currently presented, the following limitations are ambiguous.
The method of claim 13, wherein identifying further includes identifying the customer at the pump location based on one of: a card read by a pump interface of the pump, a code scanned by a customer-operated device, customer-operated device location information reported from a mobile application of the customer-operated device, identifying information entered into the pump interface by the customer, and facial recognition performed on an image that is captured by a camera associated with the pump or associated with the customer-operated device.
	As currently presented, the “and”, when read in combination with the limitations modified (e.g., “a card”, “a code”, “customer-operated device location information”, “identifying information”, facial recognition), would result in incompatible combinations.  The resulting “and” combination, of all the listed elements, would be impossible.
identifying the customer” includes only one of the enumerated conditions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Pat. App. Pub. No. US 20180246526 A1) in view of Millhouse (US Pat. App. Pub. No. US 20180268360 A1).
	Regarding Claim 1, “[a] method, comprising”
	Wilkinson teaches “receiving, by an autonomous device, order details for an order including a designated location where a customer associated with the order is to be delivered the order” (“…the system includes an electronic database… may store electronic information including but not limited to… order data indicating one or more products ordered for or by a customer and the designated delivery location…” (Wilkinson [0015])).
	Wilkinson does not explicitly teach, but Millhouse teaches “confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device” (“…systems, apparatuses and methods are provided herein useful to verify accuracy of a shipment by scanning items loaded to and/or unloaded from a delivery vehicle…” (Millhouse [0014]) and “[i]n some embodiments the scanning device is automated… may be used to recognize individual tagged items, groups or bundles of items, or pallets or containers used to transport items… the scanning device and scheduling device may be integrated into a single device…” (Millhouse [0024])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Millhouse with that of Wilkinson.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, (2007); see also MPEP 2143).  Wilkinson teaches methods for delivering products via unmanned mobile lockers (Wilkinson [Abstract]).  Wilkinson does not explicitly teach verifying the actual product loading prior to delivery.  Millhouse teaches verifying accuracy of a shipment, when items are loaded to and/or unloaded from a delivery vehicle, via item scans and comparison of such scans to the delivery schedule (Millhouse [Abstract]).  It would be within the capabilities of one skilled in the art, at 
	Wilkinson further teaches “navigating, by the autonomous device, from a current location to the designated location; and” (“…the unmanned mobile locker, upon receipt of such a signal from the computing device, is configured to navigate, based on the route instructions, to the delivery location while retaining the products to be delivered therein…” (Wilkinson [0026])).
	Wilkinson further teaches “unlocking, by the autonomous device, the secure bin allowing the customer to remove the items associated with the order” (“…the unmanned mobile locker to unlock the cargo space and permit the customer or authorized person to retrieve the product from the cargo space based on the authentication of the identity of the customer or authorized person…” (Wilkinson [0054])).
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

	Regarding Claim 3, Wilkinson and Millhouse teach the limitations of Claim 1.
	Wilkinson further teaches “wherein receiving further includes obtaining the order details from a transaction manager that took the order from the customer and that confirmed the designated location” (“…electronic database is configured to store information associated with customers of the retailer who order products from the retailer… store electronic information including but not limited to: …delivery address information… order data indicating one or more products ordered for or by a designated delivery location…” (Millhouse [0011]) and “…a customer initially sets up an online account with the retailer… personal information of the customer and any product delivery options selected by the customer are stored in the electronic database for subsequent retrieval by the computing device…” (Millhouse [0017])).
	It would be obvious for one skilled in the art, at time of filing, to combine teachings from Wilkinson and Millhouse.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

	Regarding Claim 4, Wilkinson and Millhouse teach the limitations of Claim 1.
	Millhouse further teaches “wherein confirming further includes verifying the items are included in the order details and that there are no missing ordered items from the order details during loading into the secure bin” (“…verify accuracy of a shipment by scanning items loaded to and/or unloaded from a delivery vehicle, comparing the scanned items to a delivery schedule or list of items to be included in the delivery…” (Millhouse [0014]) and “[i]f all scanned items at a delivery stop match the scheduling information received by the scheduling device, and there are no items listed on the schedule that were not scanned, the control circuit will signal an output device to generate, select, or modify an identifier to be affixed to the delivery vehicle to show that the delivery has been accurately completed… attachment of the identifier to the vehicle will verify proper loading/unloading…” (Millhouse [0028])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson and Millhouse.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

	Regarding Claim 5, Wilkinson and Millhouse teach the limitations of Claim 4.
wherein verifying further includes scanning item codes for each of the items as each item is loaded into the secure bin and matching each scanned item code to a portion of the order details” (“…verify accuracy of a shipment by scanning items loaded to and/or unloaded from a delivery vehicle, comparing the scanned items to a delivery schedule or list of items to be included in the delivery…” (Millhouse [0014])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson and Millhouse.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

	Regarding Claim 8, Wilkinson and Millhouse teach the limitations of Claim 1.
	Wilkinson further teaches “wherein navigating further includes generating a navigation route from the current location to the designated location, and traveling by the autonomous device from the current location to the designated location in accordance with the route utilizing one or more of a Global Positioning Satellite (GPS) receiver of the autonomous device and wireless location services of the autonomous device” (“…including delivery route instructions to guide the selected unmanned mobile locker from the deployment station to the delivery location along a delivery route determined by control circuit of the computing device…” (Wilkinson [0011]) and “after obtaining the GPS coordinates of the delivery location and the mobile deployment station and/or unmanned mobile locker, the computing device determines an optimal travel route... to the delivery location… after the computing device maps all objects to specific locations using algorithms, measurements and global position system (GPS) geo-location, the grids may be applied sectioning off the maps into access ways and blocked sections, enabling the unmanned mobile locker to use such grids for navigation and recognition…” (Wilkinson [0066])).

	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

Regarding Claim 10, Wilkinson and Millhouse teach the limitations of Claim 1.
	Wilkinson further teaches “wherein unlocking further includes verifying an identity of the customer at the designated location before unlocking the secure bin” (“an authentication of an identity of the customer (or of an authorized person accepting delivery of the product on behalf of the customer, or a customer-designated intended recipient) attempting to retrieve the product from the unmanned mobile locker…” (Wilkinson [0053])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson and Millhouse.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

	Regarding Claim 11, Wilkinson and Millhouse teach the limitations of Claim 10.
	Wilkinson further teaches “wherein verifying further includes taking an image of an identification card presented by the customer to the autonomous device and validating identity information by performing image processing on the image” (“…the sensor of the unmanned mobile locker may include a video camera configured to visually inspect a physical identification card (e.g., Driver's License) of the customer or person accepting delivery on behalf of the customer and generate identity detection data…” (Wilkinson [0053])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson and Millhouse.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

	Regarding Claim 12, Wilkinson and Millhouse teach the limitations of Claim 10.
	Wilkinson further teaches “wherein verifying further includes capturing biometric data from the customer on the autonomous device and validating the identity against registered biometric data that is registered to the customer” (“[f]iles can comprise predetermined biometric data associated with the customers, which can be used for authentication purposes, and/or determining unknown and/or hostile third parties… Predetermined biometric data can include data captured by the sensors, provided by the customers, external sensors, and/or received from an external central computing system…” (Wilkinson [0043])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson and Millhouse.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson, in view of Millhouse.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Millhouse, in view of Kelly (US Pat. App. Pub. No. US 20180253805 A1).
	Regarding Claim 2, Wilkinson and Millhouse teach the limitations of Claim 1.
	Wilkinson and Millhouse do not explicitly teach, but Kelly teaches “wherein receiving further include obtaining the order details by decoding a code that is imaged by the autonomous device” (“…server may also receive an order description and a payment status portrayed upon a display of a mobile device of a user. In an example, action may be taken based upon receipt of the encoded barcode to remotely operate a dispenser…” (Kelly [0015])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kelly with that of Wilkinson and Millhouse.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  scanning items” (Millhouse [0014]); thus it already implements code scanning.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Wilkinson, Millhouse, in view of Kelly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Millhouse, in view of Shakes (US Pat. App. Pub. No. US 20150221021 A1).
	Regarding Claim 6, Wilkinson and Millhouse teach the limitations of Claim 4.
	Wilkinson and Millhouse do not explicitly teach, but Shakes teaches “wherein verifying further includes performing image-based recognition on images of the items as each item is loaded into the secure bin, obtaining item codes for each image based on the performing, and matching each item code to a portion of the order details” (“…all cameras in packing station may be continually capturing images (or video) and control system may utilize signals from motion detector(s) to monitor an order being processed and match up (or associate) the captured images with the correct order… control system may be configured to receive the identification code data and use it to match captured images with the correct order…” (Shakes [0068]) and “…an item may be detected, (e.g. by detecting an RFID, scan code, or visually by processing personnel) upon arrival at a particular stage of order processing, and one or more types of data (e.g. images, audio, environmental, timing, etc) may be captured… information usable to associate a particular item with an order, or to associate a particular order with a customer, may be automatically collected. For instance, in one embodiment, a RFID may provide information allowing control system to identify an item, match an item to a corresponding order, and/or match an order with a customer…” (Shakes [0046])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Shakes with that of Wilkinson and Millhouse.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Millhouse function together to teach methods for delivering products via unmanned mobile lockers (please see above for Wilkinson & Millhouse combination analysis; Wilkinson [Abstract], Millhouse [Abstract]).  Wilkinson and Millhouse do not teach explicitly image based item recognition.  Shakes teaches verifying information regarding an order, via images an order during its processing (Shakes [Abstract], [0009]).  Shakes improves upon Wilkinson and Millhouse’s unmanned delivery system, as Shakes offers one more method to recognize and verify the order items.  Millhouse’s “scanning device may be an optical sensor for reading UPC or QR codes, an RFID reader, or any other device capable of recognizing uniquely identified shipped items” (Millhouse [0024]).  The Shakes’ image recognition system would logically fall under “optical sensor… capable of recognizing uniquely identified shipped items”.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Wilkinson, Millhouse, in view of Shakes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Millhouse, in view of Thompson (US Pat. No. US 7158941 B1).
	Regarding Claim 7, Wilkinson and Millhouse teach the limitations of Claim 1.
	Wilkinson and Millhouse do not explicitly teach, but Thompson teaches “wherein confirming further includes locking the secure bin once each of each of the items is loaded into the secure bin and the order details comport with loaded items” (“[a]fter the sender places the parcel in the secure receptacle, the secure receptacle is locked…” (Thompson [Col. 2 Line 32-34])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Thompson with that of Wilkinson and Millhouse.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Millhouse function together to teach methods for delivering products via unmanned mobile lockers (please see above for Wilkinson & Millhouse combination analysis; Wilkinson [Abstract], Millhouse [Abstract]).  Wilkinson and Millhouse do not teach explicitly the logistics of locking the unmanned vehicle delivery bin upon items being loaded.  Thompson teaches a method for delivering and shipping parcels using a secure receptacle, locking the receptacle to prevent unauthorized access (Thompson [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to incorporate Thompson’s secure receptacle locking systems onto Wilkinson and Millhouse.  Wilkinson already utilizes unmanned lockers that require customer verification to unlock and retrieve the delivery contents (Wilkinson [0054]).  It would then be logical to include details on how to engage the locks upon readying an order for delivery.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Wilkinson, Millhouse, in view of Thompson.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Millhouse, in view of Fulton (US Pat. App. Pub. No. US 20140278635 A1).
	Regarding Claim 9, Wilkinson and Millhouse teach the limitations of Claim 8.
	Wilkinson and Millhouse do not teach, but Fulton teaches “wherein generating further includes generating an estimated time of arrival to arrive at the designated location and communicating the estimated time of arrival to the customer” (“…to communicate an estimated customer arrival time notification from to the customer. The estimated customer arrival time notification typically notes at estimated or approximate time that the delivery driver should deliver the customer order to the customer…” (Fulton [0067])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton with that of Wilkinson and Millhouse.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Millhouse function together to teach methods for delivering products via unmanned mobile lockers (please see above for Wilkinson & Millhouse combination analysis; Wilkinson [Abstract], Millhouse [Abstract]).  Wilkinson and Millhouse do not teach explicitly the logistics of providing an estimated arrival time.  Fulton teaches systems selecting delivery drivers to deliver orders, transmitting real-time tracking data of the delivery progress to interested parties (Fulton [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to incorporate Fulton’s delivery tracking systems onto Wilkinson and Millhouse.  Though Fulton utilizes manned human delivery drivers, the substance is still analogous as Fulton focuses on order delivery.  The order live real-time positioning tracking is directly applicable to unmanned delivery systems.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Wilkinson, Millhouse, in view of Fulton.

Claim 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Bidiwala (“The Gas Station’s Digital Future is Around the Corner”, 09/17/2017).
	Regarding Claim 13, “[a] method, comprising”
	Wilkinson teaches “identifying a customer present at a location ” (“…electronic database is configured to store information associated with customers of the retailer who order products from the retailer. For example, the electronic database may store electronic information including but not limited to: personal information of the customers, including payment method information, delivery address information and any known delivery access restrictions associated with the delivery location designated, order data indicating one or more products ordered for or by a customer and the designated delivery location…” (Wilkinson [0015])).
	Wilkinson does not explicitly teach, but Bidiwala teaches “identifying a customer present at a pump location associated with a pump” (“[t]he gas station of, say, 2030 will not only have to do things differently; it will have to do different things to be profitable. For instance, one futuristic vision is to have short-distance drones deliver pre-ordered snacks or packages while the driver waits in the car…” (Bidiwala [p. 2])).
	It would be obvious for one skilled in the art, at time of filing to combine the aforementioned teachings from Bidiwala with that of Wilkinson.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson teaches methods for delivering products via unmanned mobile lockers (Wilkinson [Abstract]).  Wilkinson does not explicitly teach applying such unmanned delivery to gas stations.  Bidiwala teaches unmanned delivery drones used in gas stations (Bidiwala [p. 2]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement unmanned delivery at a gas station.  Bidiwala improves upon Wilkinson’s unmanned delivery systems, by enumerating potential applications at gas stations.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
obtaining an order associated with the customer” (“…the system includes an electronic database… may store electronic information including but not limited to… order data indicating one or more products ordered for or by a customer and the designated delivery location…” (Wilkinson [0015])).
	Wilkinson and Bidiwala further teach “sending order details for the order and the pump location for the pump to a fulfillment terminal; and” (“…computing device is configured to communicate via the network with one or more of the electronic database and/or mobile deployment station and/or unmanned mobile locker to facilitate delivery of the products to the delivery location…” (Wilkinson [0019]), “…computing device including a processor-based control circuit configured to: obtain the order data and the unmanned mobile locker data from the electronic database… select, based on the obtained order data and the unmanned mobile locker data, an unmanned mobile locker from the plurality of unmanned mobile lockers at the deployment station to deliver the at least one product ordered to be delivered to the delivery location…” (Wilkinson [0011]), “…the computing device may be physically located within (e.g., installed at) the mobile deployment station…” (Wilkinson [0018]), and “…an electronic database including: order data indicating the at least one product ordered to be delivered and the delivery location…” (Wilkinson [0012]); “[t]he gas station of, say, 2030 will not only have to do things differently; it will have to do different things to be profitable. For instance, one futuristic vision is to have short-distance drones deliver pre-ordered snacks or packages while the driver waits in the car…” (Bidiwala [p. 2])).
	Wilkinson further teaches “initiating an autonomous device loaded with one or more items associated with the order details to navigate from an autonomous device location to the pump location with the one or more items for delivery to the customer at the pump” (“…the unmanned mobile locker, upon receipt of such a signal from the computing device, is configured to navigate, based on the route instructions, to the delivery location while retaining the products to be delivered therein…” (Wilkinson [0026])).
	Accordingly, the claimed subject matter is obvious over Wilkinson in view of Bidiwala.

	Regarding Claim 15, Wilkinson and Bidiwala teach the limitations of Claim 13.
	Wilkinson further teaches “interacting with the autonomous device to verify an identity of the customer when the autonomous device is at the pump location” (“…to permit the customer (or another authorized recipient) to retrieve the products from the unmanned mobile locker, for example, after verification of the recipient's identity by the unmanned mobile locker…” (Wilkinson [0020]), and “the unmanned mobile locker is configured to, in response to… a verification code entered by the intended recipient, to permit the intended recipient to retrieve the products from an interior cargo space of the unmanned mobile locker. In some embodiments, the emitter of the unmanned mobile locker is configured to transmit a verification input entered by the intended recipient (e.g., a customer or person authorized by the customer) at the delivery location to the computing device…” (Wilkinson [0028])).
	It would be obvious for one skilled in the art, at time of filing to combine the teachings from Wilkinson and Bidiwala.  Please see above (Claim 13) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson in view of Bidiwala.

	Regarding Claim 18, Wilkinson and Bidiwala teach the limitations of Claim 13.
	Wilkinson further teaches “wherein identifying further includes identifying the customer at the pump location based on one of: a card read by a pump interface of the pump, a code scanned by a customer-operated device, customer-operated device location information reported from a mobile application of the customer-operated device, identifying information entered into the pump interface by the customer, and facial recognition performed on an image that is captured by a camera associated with the pump or associated with the customer-operated device” (“…the sensor of the unmanned mobile locker may include a video camera configured to visually inspect a physical identification card (e.g., Driver's License) of the customer or person accepting delivery on behalf of the customer and generate identity detection data…” (Wilkinson [0053]) and “[f]iles can comprise predetermined biometric data associated with the customers, which can be used for authentication purposes, and/or determining unknown and/or hostile third parties… Predetermined biometric data can include data captured by the sensors, provided by the customers, external sensors, and/or received from an external central computing system…” (Wilkinson [0043])).
	It would be obvious for one skilled in the art, at time of filing to combine the teachings from Wilkinson and Bidiwala.  Please see above (Claim 13) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Wilkinson in view of Bidiwala.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Bidiwala, in view of Seifert (US Pat. App. Pub. No. US 20070069013 A1).
	Regarding Claim 14, Wilkinson and Bidiwala teach the limitations of Claim 13.
	Wilkinson and Bidiwala do not explicitly teach, but Seifert teaches “sending a receipt for the order to a customer-operated device” (“…the user can receive a traditional paper receipt or other form, such as an electronic receipt that may be delivered to an email account, a wireless device, a smart card, or the like…” (Seifert [0019])).
	It would be obvious for one skilled in the art, at time of filing to combine the aforementioned teachings from Seifert with that of Wilkinson and Bidiwala.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Bidiwala function together (please see above for Wilkinson & Bidiwala combination electronic receipts information is recorded in a nontangible means that may be easily manipulated, easily transferred to different recording and storage devices to protect against loss of the receipt information” (Seifert [0005]).  This would improve upon Wilkinson and Bidiwala’s gas station unmanned delivery system, as it offers similarly improved record keeping via electronic receipting.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Wilkinson, Bidiwala, in view of Seifert.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Bidiwala, in view of Kohli (US Pat. App. Pub. No. US 20170228690 A1).
	Regarding Claim 16, Wilkinson and Bidiwala teach the limitations of Claim 13.
	Wilkinson and Bidiwala do not teach, but Kohli teaches “process payment for the order based on payment information collected by the autonomous device and provided from the autonomous device from the pump location” (“…payment transaction may be initiated by a payment-enabled mobile device carried by the recipient and/or may rely on POS (point of sale) terminal functionality that is incorporated in the UMV [unmanned vehicle]…” (Kohli [0015])).
	It would be obvious for one skilled in the art, at time of filing to combine the aforementioned teachings from Kohli with that of Wilkinson and Bidiwala.  “Combining prior art elements according to known methods to yield predictable results” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Bidiwala function together (please see above for Wilkinson & Bidiwala combination analysis; 
	Accordingly, the claimed subject matter is obvious over Wilkinson, Bidiwala, in view of Kohli.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Bidiwala, in view of Awiszus (US Pat. App. Pub. No. US 20060041482 A1).
	Regarding Claim 17, Wilkinson and Bidiwala teach the limitations of Claim 13.
	Wilkinson and Bidiwala do not teach, but Awiszus teaches “wherein obtaining further includes acquiring the order as one of: a pre-staged order that was provided by the customer before the customer arrived at the pump, a pump order that is entered into a pump interface of the pump by the customer, a mobile order that is entered into a mobile application interface of a mobile application on a customer- operated device, and a vehicle order that is entered into a vehicle interface of a vehicle when the customer is while the pump or entered prior to the customer arriving at the pump” (“…provides an order taking system for an establishment having an order placing facility associated with the establishment enabling a customer to place an order for an item from the establishment. Order placing equipment is located near the order placing facility being capable of receiving an order for the item from the customer…” (Awiszus [0008])).
	It would be obvious for one skilled in the art, at time of filing to combine the aforementioned teachings from Awiszus with that of Wilkinson and Bidiwala.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Bidiwala function together (please see above for Wilkinson & Bidiwala combination analysis; Wilkinson [Abstract], Bidiwala [p. 2]) for unmanned delivery to gas station customers.  Wilkinson and Bidiwala do not explicitly teach order taking.  Awiszus teaches system and method for order taking, having an order taking facility associated with the establishment enabling a customer to place order for an item from the establishment (Awiszus [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Awiszus’ order taking system onto unmanned gas station delivery.  Awiszus addresses and improves upon order taking, as “staff in the establishment, including the order specialist, can become overwhelmed during peak activity periods” (Awiszus [0004]), and implements a purpose-built “remote order taking facility” (Awiszus [0001]).  This remote order taking facility system would improve upon Wilkinson and Bidiwala’s gas station unmanned delivery system.  Awiszus would offer more flexibility in taking and fulfilling the unmanned vehicle delivery orders.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Wilkinson, Bidiwala, in view of Awiszus.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, in view of Shakes and Thompson.
	Regarding Claim 19, “[a] system, comprising”
	Wilkinson teaches “an autonomous device comprising: a secure bin, a device processor, and a device non-transitory computer-readable storage medium having executable instructions representing a transaction agent” (“…systems and methods are provided for delivering products to delivery locations via unmanned mobile lockers deployed from mobile deployment stations…” (Wilkinson [0010]), “…the computing device may be physically located within (e.g., installed at) the mobile deployment station…” (Wilkinson [0018]), and “…computing device is configured to communicate via the network with one or more of the electronic database and/or mobile deployment station and/or unmanned mobile locker to facilitate delivery of the products to the delivery location…” (Wilkinson [0019])).
	Wilkinson does not explicitly teach, but Shakes teaches “a server comprising a server processor and a server non-transitory computer-readable storage medium having executable instructions representing a transaction manager” (“[c]ontrol system may, in some embodiments, be configured to control and manage the image capture process for all orders being processed in the order fulfillment center…” (Shakes [0043], [Figure 2]), “…control system may include such a server, while in other embodiments, a separate server may be utilized, but which may be coupled to control system…” (Shakes [0090]), “…any suitable processors capable of executing instructions…” (Shakes [0114]), and “…system memory may be one embodiment of a computer-accessible medium configured to store program instructions and data as described…” (Shakes [0118])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Shakes with that of Wilkinson.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson teaches methods for delivering products via unmanned mobile lockers (Wilkinson [Abstract]).  Wilkinson teaches computing elements facilitating its embodiments (Wilkinson [Figure 2]), but do not go in detail about computing infrastructure to include more specific elements such as servers, processors, or service 
Shakes further teaches “a transaction terminal comprising a terminal processor and a server non-transitory computer-readable storage medium having executable instructions representing a fulfillment manager” (“…an order fulfillment center configured to employ visual verification for order processing, such as during order fulfillment, return processing, quality assurance, and/or quality control processes…” (Shakes [0034], [Figure 1]) and “…any suitable processors capable of executing instructions…” (Shakes [0114])).
Shakes further teaches “the transaction manager when executed by the server processor configured to cause the server processor to” (“…control system may include such a server, while in other embodiments, a separate server may be utilized, but which may be coupled to control system…” (Shakes [0090]), “…any suitable processors capable of executing instructions…” (Shakes [0114]), and “…system memory may be one embodiment of a computer-accessible medium configured to store program instructions and data as described…” (Shakes [0118])).
Wilkinson further teaches “identify a customer at a customer location” (“…electronic database is configured to store information associated with customers of the retailer… order data indicating one designated delivery location…” (Wilkinson [0015])).
Wilkinson further teaches “obtain an order for the customer; and” (“…providing an electronic database including: order data indicating the at least one product ordered to be delivered and the delivery location…” (Wilkinson [0012])).
Wilkinson further teaches “send the customer location and order details for the order to the transaction terminal” (“…computing device is configured to communicate via the network with one or more of the electronic database and/or mobile deployment station and/or unmanned mobile locker to facilitate delivery of the products to the delivery location…” (Wilkinson [0019]) and “…an electronic database including: order data indicating the at least one product ordered to be delivered and the delivery location…” (Wilkinson [0012])).
Shakes further teaches “the fulfillment manager when executed by the terminal processor configured to cause the terminal processor to” (“…an order fulfillment center configured to employ visual verification for order processing, such as during order fulfillment, return processing, quality assurance, and/or quality control processes…” (Shakes [0034], [Figure 1]), and “…any suitable processors capable of executing instructions…” (Shakes [0114])).
Shakes further teaches “direct fulfillment of the order details” (“…an order fulfillment center configured to employ visual verification for order processing, such as during order fulfillment, return processing, quality assurance, and/or quality control processes…” (Shakes [0034], [Figure 1])).
Wilkinson further teaches “provide the autonomous device with the order details and the customer location; and” (“…computing device is configured to transmit at least one signal to the unmanned mobile locker to cause the unmanned mobile locker to move toward and/or away from the delivery location in order to transport, pick up, and/or drop off a product or products ordered by or for the customer of the retailer…” (Wilkinson [0019])).
notify the autonomous device when items associated with the order details are loaded into the secure bin of the autonomous device” (“…as the parcel is inserted into the secure receptacle, as indicated at step 224, the scanner reads the label on the parcel at step 226. Alternatively, the scanner 122 reads the label 140 on the parcel in response to the locking of the door. At step 228, the carrier closes the door which then locks automatically…” (Thompson [Col. 6 Line 58-63]) and “secure receptacle also contains a communication device which receives information from the scanner through a connection and sends the information to a remote location, for example, a central processing station or the carrier's office…” (Thompson [Col. 5 Line 16-20])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Thompson with that of Wilkinson and Shakes.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Wilkinson and Shakes function together to teach methods for delivering products via unmanned mobile lockers (please see above for Wilkinson & Shakes combination analysis; Wilkinson [Abstract], Shakes [Abstract]).  Wilkinson and Shakes do not explicitly teach the logistics of locking the unmanned vehicle delivery bin upon items being loaded.  Thompson teaches a method for delivering and shipping parcels using a secure receptacle, locking the receptacle to prevent unauthorized access (Thompson [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to incorporate Thomson’s secure receptacle locking systems onto Wilkinson and Shakes.  Wilkinson already utilizes unmanned lockers that require customer verification to unlock and retrieve the delivery contents (Wilkinson [0054]).  It would then be logical to include details on how to engage the locks upon readying an order for delivery.  One of ordinary skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
the transaction agent when executed by the device processor configured to cause the device processor to” (“…control system may include such a server, while in other embodiments, a separate server may be utilized, but which may be coupled to control system…” (Shakes [0090]) and “…any suitable processors capable of executing instructions…” (Shakes [0114])).
Shakes further teaches “verify the items as the items are loaded into the secure bin based on the order details” (“[v]arious types of information regarding the processing of an item or order may be captured or collected to provide verification of item processing or order processing… [v]erification data may be collected at various stages of order processing, such as receiving, inventory, picking, sorting, packing, value-added services, shipping, return processing, quality assurance, and/or quality control…” (Shakes 0031])).
It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson, Shakes, and Thompson.  Please see above for Wilkinson & Shakes & Thompson combination analysis.  Furthermore, incorporating Shakes’ order verification system would further improve upon the reliability of unmanned delivery, greatly reducing potential order processing errors that must be subsequently rectified.
Thomson further teaches “lock the secure bin upon notice once the items are loaded into the secure bin” (“[a]fter the sender places the parcel in the secure receptacle, the secure receptacle is locked…” (Thompson [Col. 2 Line 32-34])).
Wilkinson further teaches “plan a navigation route from a current location to the customer location” (“…control circuit of the unmanned mobile locker is programmed with GPS coordinates of the delivery location where the product is to be delivered, and is configured to determine a route of the unmanned mobile locker to the delivery location and to cause the unmanned mobile locker to move toward the delivery location…” (Wilkinson [0025])).
navigate from the current location to the customer location using the navigation route” (“…the unmanned mobile locker, upon receipt of such a signal from the computing device, is configured to navigate, based on the route instructions, to the delivery location while retaining the products to be delivered therein…” (Wilkinson [0026])).
Wilkinson further teaches “verify an identity of the customer at the customer location; and” (“an authentication of an identity of the customer (or of an authorized person accepting delivery of the product on behalf of the customer, or a customer-designated intended recipient) attempting to retrieve the product from the unmanned mobile locker…” (Wilkinson [0053])).
Wilkinson further teaches “unlock the secure bin when the identity of the customer is verified to allow the customer to remove the items from the secure bin at the customer location to fulfill the order” (“…verification input entered by the recipient was accepted, and the unmanned mobile locker, in response to receipt of the access signal from the computing device, is configured to unlock the lockable cargo space and permit the intended recipient to retrieve product therefrom…” (Wilkinson [0028])).
	Accordingly, the claimed subject matter is obvious over Wilkinson in view of Shakes and Thompson.

	Regarding Claim 20, Wilkinson, Shakes, and Thompson teach the limitations of Claim 19.
	Wilkinson further teaches “wherein the autonomous device is an autonomous land-based robot or an autonomous air-based drone” (“…unmanned mobile locker is generally a robot or a vehicle configured to autonomously traverse one or more intended environments in accordance with one or more routes and/or determined paths, and typically without the intervention of a human or a remote computing device…” (Wilkinson [0023])).
It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Wilkinson, Shakes, and Thompson.  Please see above (Claim 19) for obviousness analysis.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180330313 A1: Autonomous delivery device for unattended deliveries of customer orders to predetermined locations.
US 20180101817 A1: System and method for delivering goods to customers using drones.
US 20170090484 A1: Drone-based package delivery infrastructure.
US 20140330428 A1: System and method for tracking/controlling access to transported articles.
US 20080183327 A1: Inventory system with feedback for picking or placing items.
US 20170011333 A1: Method for unmanned delivery of items to delivery locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628